           Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 1 of 46



 1 JACOBSON LAW FIRM
     2730 EAST BROADWAY BLVD., SUITE 160
 2 TUCSON, ARIZONA 85716
     TELEPHONE (520) 885-2518
 3 FACSIMILE (520) 844-1011
 4 jeff@jhj-law.com
   Jeffrey H. Jacobson, SB#019502
 5 Attorney for Plaintiff
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8 CARRIE FERRARA CLARK,                                Case No. 4:14-CV-02543-TUC-CKJ
 9                    Plaintiff,
                                                        STIPULATION REGARDING JURY
10                                                      INSTRUCTIONS
     vs.
11
     CITY OF TUCSON,
12                                                      Hon. Cindy K. Jorgenson
                      Defendant.
13
14           Counsel for the parties, having met and conferred, and submit the attached stipulated
15 Jury Instructions to be used at trial:
16           9th Circuit Model Jury Instructions:
17            1.1 through 1.6       3.1 – 3.3

18            1.9 through 1.21      3.5
              2.2                   4.1 – 4.2
19
              2.5                   5.1 – 5.2
20
              2.11 – 2.12           10.9 – 10.11
21
              2.14 – 2.15
22
23           In addition, the parties stipulate to the use of 9th Circuit Model Jury Instructions
24 10.1 through 10.3, and 10.8, but have agreed to submit separate versions of these for
25 consideration.
26

                                                    1
         Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 2 of 46



1          Finally, the parties have stipulated to the attached non-Model Jury Instruction
2 regarding Count One of Plaintiff’s Third Amended Complaint, Sex Discrimination in
3 Violation of the Fair Labor Standards Act, 29 U.S.C. § 207(r).
         Both parties have reserved the right to submit separate non-Model Jury Instructions
4
  regarding matters not covered above.
5
6
     DATED this 13th day of March, 2019.
7
8    MICHAEL G. RANKIN                      JACOBSON LAW FIRM
     City Attorney
9
     s/ Renee Waters_______                  s/Jeffrey H. Jacobson
10                                          Jeffrey H. Jacobson
     Renee Waters                           Attorney for Plaintiff
11   Principal Assistant City Attorney

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                               2
         Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 3 of 46



1                                 CERTIFICATE OF SERVICE
2          I hereby certify that on March 13, 2019, I electronically transmitted the attached
3 document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
4 Notice of Electronic Filing to the following CM/ECF registrants:
5
     Michelle Saavedra
6    Renee Waters
     Principal Assistant City Attorneys
7    Office of the City Attorney, Civil Division
     255 West Alameda, 7th Floor
8
     Tucson, Arizona 85701
9    Attorneys for Defendant

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                   3
Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 4 of 46




STIPULATED MODEL 9TH CIRCUIT
            JURY INSTRUCTIONS
      Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 5 of 46



                              1.1 COVER SHEET

                     IN THE UNITED STATES DISTRICT COURT
                           _______ DISTRICT OF _______



_________________,            )
                              )
      Plaintiff,              )
                              )
      v.                      )
                              )
                              )           No. __________
                              )
_________________,            )
                              )
      Defendant               )
                              )
______________________________)


JURY INSTRUCTIONS

      DATED: ___________

                              ________________________________________________
                              UNITED STATES [DISTRICT] [MAGISTRATE] JUDGE




                                      3
         Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 6 of 46



                  1.2 DUTY OF JURY (COURT READS AND
       PROVIDES WRITTEN INSTRUCTIONS AT THE BEGINNING OF TRIAL)

       Members of the jury: You are now the jury in this case. It is my duty to instruct you on
the law.

         These instructions are preliminary instructions to help you understand the principles that
apply to civil trials and to help you understand the evidence as you listen to it. You will be
allowed to keep this set of instructions to refer to throughout the trial. These instructions are not
to be taken home and must remain in the jury room when you leave in the evenings. At the end
of the trial, these instructions will be collected and I will give you a final set of instructions. It is
the final set of instructions that will govern your deliberations.

        It is your duty to find the facts from all the evidence in the case. To those facts you will
apply the law as I give it to you. You must follow the law as I give it to you whether you agree
with it or not. And you must not be influenced by any personal likes or dislikes, opinions,
prejudices or sympathy. That means that you must decide the case solely on the evidence before
you. You will recall that you took an oath to do so.

       Please do not read into these instructions or anything I may say or do that I have an
opinion regarding the evidence or what your verdict should be.

                                               Comment

        This instruction may be used as a preliminary instruction if the court decides to provide a
written set of preliminary instructions at the beginning of the trial that the jurors are permitted to
keep with them. In the final set of instructions, the court should substitute Instruction 1.3.




                                                    4
         Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 7 of 46



   1.3 DUTY OF JURY (COURT READS INSTRUCTIONS AT THE BEGINNING OF
             TRIAL BUT DOES NOT PROVIDE WRITTEN COPIES)

       Members of the jury: You are now the jury in this case. It is my duty to instruct you on
the law.

        It is your duty to find the facts from all the evidence in the case. To those facts you will
apply the law as I give it to you. You must follow the law as I give it to you whether you agree
with it or not. And you must not be influenced by any personal likes or dislikes, opinions,
prejudices or sympathy. That means that you must decide the case solely on the evidence before
you. You will recall that you took an oath to do so.

       At the end of the trial I will give you final instructions. It is the final instructions that will
govern your duties.

       Please do not read into these instructions, or anything I may say or do, that I have an
opinion regarding the evidence or what your verdict should be.

                                              Comment

       This instruction may be used as an oral instruction if the court elects to read its
preliminary instructions to the jury but not to provide the jury with a copy of the instructions.




                                                   5
        Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 8 of 46



                  1.4 DUTY OF JURY (COURT READS AND PROVIDES
                      WRITTEN INSTRUCTIONS AT END OF CASE)

        Members of the Jury: Now that you have heard all of the evidence [and the arguments of
the attorneys], it is my duty to instruct you on the law that applies to this case.

        [Each of you has received a copy of these instructions that you may take with you to the
jury room to consult during your deliberations.]

                                                  or

        [A copy of these instructions will be sent to the jury room for you to consult during your
deliberations.]

        It is your duty to find the facts from all the evidence in the case. To those facts you will
apply the law as I give it to you. You must follow the law as I give it to you whether you agree
with it or not. And you must not be influenced by any personal likes or dislikes, opinions,
prejudices, or sympathy. That means that you must decide the case solely on the evidence before
you. You will recall that you took an oath to do so.

       Please do not read into these instructions or anything that I may say or do or have said or
done that I have an opinion regarding the evidence or what your verdict should be.

                                             Comment

        This instruction should be used with the written final set of the instructions to be sent to
the jury. Bracketed material should be selected to cover whether single or multiple sets of
written instructions are provided.




                                                  6
            Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 9 of 46



                                    1.5 CLAIMS AND DEFENSES

           To help you follow the evidence, I will give you a brief summary of the positions of the
parties:

           The plaintiff asserts that [plaintiff’s claims]. The plaintiff has the burden of proving these
claims.

       The defendant denies those claims [and also contends that [defendant’s counterclaims
and/or affirmative defenses]]. [The defendant has the burden of proof on these [counterclaims
and/or affirmative defenses.]]

           [The plaintiff denies [defendant’s counterclaims and/or affirmative defenses].]




                                                     7
       Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 10 of 46



         1.6 BURDEN OF PROOF—PREPONDERANCE OF THE EVIDENCE

         When a party has the burden of proving any claim [or affirmative defense] by a
preponderance of the evidence, it means you must be persuaded by the evidence that the claim
[or affirmative defense] is more probably true than not true.

       You should base your decision on all of the evidence, regardless of which party presented
it.




                                               8
Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 11 of 46



                           1.9 WHAT IS EVIDENCE

The evidence you are to consider in deciding what the facts are consists of:

1.     the sworn testimony of any witness;

2.     the exhibits that are admitted into evidence;

3.     any facts to which the lawyers have agreed; and

4.     any facts that I [may instruct] [have instructed] you to accept as proved.




                                        11
       Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 12 of 46



                              1.10 WHAT IS NOT EVIDENCE

        In reaching your verdict, you may consider only the testimony and exhibits received into
evidence. Certain things are not evidence, and you may not consider them in deciding what the
facts are. I will list them for you:

       (1)     Arguments and statements by lawyers are not evidence. The lawyers are not
               witnesses. What they [may say] [have said] in their opening statements, closing
               arguments and at other times is intended to help you interpret the evidence, but it
               is not evidence. If the facts as you remember them differ from the way the lawyers
               have stated them, your memory of them controls.

       (2)     Questions and objections by lawyers are not evidence. Attorneys have a duty to
               their clients to object when they believe a question is improper under the rules of
               evidence. You should not be influenced by the objection or by the court’s ruling
               on it.

       (3)     Testimony that is excluded or stricken, or that you [are] [have been] instructed to
               disregard, is not evidence and must not be considered. In addition some evidence
               [may be] [was] received only for a limited purpose; when I [instruct] [have
               instructed] you to consider certain evidence only for a limited purpose, you must
               do so and you may not consider that evidence for any other purpose.

       (4)     Anything you may [see or hear] [have seen or heard] when the court was not in
               session is not evidence. You are to decide the case solely on the evidence received
               at the trial.

                                            Comment

        With regard to the bracketed material in paragraph 3, select the appropriate bracket
depending on whether the instruction is given at the beginning or at the end of the case. See also
Instruction 1.11 (Evidence for Limited Purpose).




                                                12
        Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 13 of 46



                         1.11 EVIDENCE FOR LIMITED PURPOSE

       Some evidence may be admitted only for a limited purpose.

       When I instruct you that an item of evidence has been admitted only for a limited
purpose, you must consider it only for that limited purpose and not for any other purpose.

        [The testimony [you are about to hear] [you have just heard] may be considered only for
the limited purpose of [describe purpose] and not for any other purpose.]

                                             Comment

       As a rule, limiting instructions need only be given when requested and need not be given
sua sponte by the court. United States v. McLennan, 563 F.2d 943, 947-48 (9th Cir. 1977).

        See United States v. Marsh, 144 F.3d 1229, 1238 (9th Cir. 1998) (when trial court fails to
instruct jury in its final instructions regarding receipt of evidence for limited purpose, Ninth
Circuit examines trial court’s preliminary instructions to determine if court instructed jury on this
issue).

      See also Instructions 1.10 (What is Not Evidence) and 2.9 (Impeachment
Evidence—Witness).




                                                 13
       Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 14 of 46



                   1.12 DIRECT AND CIRCUMSTANTIAL EVIDENCE

        Evidence may be direct or circumstantial. Direct evidence is direct proof of a fact, such
as testimony by a witness about what that witness personally saw or heard or did. Circumstantial
evidence is proof of one or more facts from which you could find another fact. You should
consider both kinds of evidence. The law makes no distinction between the weight to be given to
either direct or circumstantial evidence. It is for you to decide how much weight to give to any
evidence.

                                            Comment

       It may be helpful to include an illustrative example in the instruction:

               By way of example, if you wake up in the morning and see that the sidewalk
       is wet, you may find from that fact that it rained during the night. However, other
       evidence, such as a turned on garden hose, may provide a different explanation for
       the presence of water on the sidewalk. Therefore, before you decide that a fact has
       been proved by circumstantial evidence, you must consider all the evidence in the
       light of reason, experience and common sense.




                                                14
       Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 15 of 46



                              1.13 RULING ON OBJECTIONS

         There are rules of evidence that control what can be received into evidence. When a
lawyer asks a question or offers an exhibit into evidence and a lawyer on the other side thinks
that it is not permitted by the rules of evidence, that lawyer may object. If I overrule the
objection, the question may be answered or the exhibit received. If I sustain the objection, the
question cannot be answered, and the exhibit cannot be received. Whenever I sustain an
objection to a question, you must ignore the question and must not guess what the answer might
have been.

        Sometimes I may order that evidence be stricken from the record and that you disregard
or ignore that evidence. That means when you are deciding the case, you must not consider the
stricken evidence for any purpose.




                                               15
        Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 16 of 46



                            1.14 CREDIBILITY OF WITNESSES

       In deciding the facts in this case, you may have to decide which testimony to believe and
which testimony not to believe. You may believe everything a witness says, or part of it, or none
of it.

       In considering the testimony of any witness, you may take into account:

       (1)     the opportunity and ability of the witness to see or hear or know the things
               testified to;

       (2)     the witness’s memory;

       (3)     the witness’s manner while testifying;

       (4)     the witness’s interest in the outcome of the case, if any;

       (5)     the witness’s bias or prejudice, if any;

       (6)     whether other evidence contradicted the witness’s testimony;

       (7)     the reasonableness of the witness’s testimony in light of all the evidence; and

       (8)     any other factors that bear on believability.

        Sometimes a witness may say something that is not consistent with something else he or
she said. Sometimes different witnesses will give different versions of what happened. People
often forget things or make mistakes in what they remember. Also, two people may see the same
event but remember it differently. You may consider these differences, but do not decide that
testimony is untrue just because it differs from other testimony.

        However, if you decide that a witness has deliberately testified untruthfully about
something important, you may choose not to believe anything that witness said. On the other
hand, if you think the witness testified untruthfully about some things but told the truth about
others, you may accept the part you think is true and ignore the rest.

       The weight of the evidence as to a fact does not necessarily depend on the number of
witnesses who testify. What is important is how believable the witnesses were, and how much
weight you think their testimony deserves.




                                                 16
       Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 17 of 46



                               1.15 CONDUCT OF THE JURY

       I will now say a few words about your conduct as jurors.

        First, keep an open mind throughout the trial, and do not decide what the verdict should
be until you and your fellow jurors have completed your deliberations at the end of the case.

        Second, because you must decide this case based only on the evidence received in the
case and on my instructions as to the law that applies, you must not be exposed to any other
information about the case or to the issues it involves during the course of your jury duty. Thus,
until the end of the case or unless I tell you otherwise:

                Do not communicate with anyone in any way and do not let anyone else
       communicate with you in any way about the merits of the case or anything to do with
       it. This includes discussing the case in person, in writing, by phone or electronic
       means, via email, text messaging, or any internet chat room, blog, website or
       application, including but not limited to Facebook, YouTube, Twitter, Instagram,
       LinkedIn, Snapchat, or any other forms of social media. This applies to
       communicating with your fellow jurors until I give you the case for deliberation, and
       it applies to communicating with everyone else including your family members, your
       employer, the media or press, and the people involved in the trial, although you may
       notify your family and your employer that you have been seated as a juror in the case,
       and how long you expect the trial to last. But, if you are asked or approached in any
       way about your jury service or anything about this case, you must respond that you
       have been ordered not to discuss the matter and report the contact to the court.

               Because you will receive all the evidence and legal instruction you properly
       may consider to return a verdict: do not read, watch or listen to any news or media
       accounts or commentary about the case or anything to do with it[,although I have no
       information that there will be news reports about this case]; do not do any research,
       such as consulting dictionaries, searching the Internet, or using other reference
       materials; and do not make any investigation or in any other way try to learn about
       the case on your own. Do not visit or view any place discussed in this case, and do
       not use Internet programs or other devices to search for or view any place discussed
       during the trial. Also, do not do any research about this case, the law, or the people
       involved—including the parties, the witnesses or the lawyers—until you have been
       excused as jurors. If you happen to read or hear anything touching on this case in the
       media, turn away and report it to me as soon as possible.

        These rules protect each party’s right to have this case decided only on evidence
that has been presented here in court. Witnesses here in court take an oath to tell the truth, and
the accuracy of their testimony is tested through the trial process. If you do any research or
investigation outside the courtroom, or gain any information through improper communications,


                                                17
        Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 18 of 46



then your verdict may be influenced by inaccurate, incomplete or misleading information that has
not been tested by the trial process. Each of the parties is entitled to a fair trial by an impartial
jury, and if you decide the case based on information not presented in court, you will have denied
the parties a fair trial. Remember, you have taken an oath to follow the rules, and it is very
important that you follow these rules.

        A juror who violates these restrictions jeopardizes the fairness of these proceedings[, and
a mistrial could result that would require the entire trial process to start over]. If any juror is
exposed to any outside information, please notify the court immediately.

                                             Comment

        This instruction has been updated specifically to instruct jurors against accessing
electronic sources of information and communicating electronically about the case, as well as to
inform jurors of the potential consequences if a juror violates this instruction. An abbreviated
instruction should be repeated before the first recess, and as needed before other recesses.

        The practice in federal court of instructing jurors not to discuss the case until
deliberations is widespread. See, e.g., United States v. Pino-Noriega, 189 F.3d 1089, 1096 (9th
Cir. 1999).

       State court practice in some jurisdictions does allow discussion.

        If the court decides to allow discussion, the third sentence of the fourth paragraph of the
instruction should be modified accordingly, and the following language may be included:

        You may discuss with fellow jurors the testimony as it is presented, provided that all
jurors are present for the discussion. You are to keep an open mind throughout the case until you
have fully deliberated.




                                                 18
       Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 19 of 46



                             1.16 PUBLICITY DURING TRIAL

        If there is any news media account or commentary about the case or anything to do with
it, you must ignore it. You must not read, watch or listen to any news media account or
commentary about the case or anything to do with it. The case must be decided by you solely
and exclusively on the evidence that will be received in the case and on my instructions as to the
law that applies. If any juror is exposed to any outside information, please notify me
immediately.

                                            Comment

        This instruction may be useful in cases involving significant media coverage and may be
given more than once at appropriate times during the trial. See United States v. Waters, 627 F.3d
345, 364 (9th Cir. 2010) (reversing criminal conviction due to court’s insufficient questioning of
jury regarding negative publicity during jury deliberations); see also JURY INSTRUCTIONS
COMMITTEE OF THE NINTH CIRCUIT, A MANUAL ON JURY TRIAL PROCEDURES, § 2.2 (2013).




                                                19
        Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 20 of 46



                      1.17 NO TRANSCRIPT AVAILABLE TO JURY

       I urge you to pay close attention to the trial testimony as it is given. During deliberations
you will not have a transcript of the trial testimony.

                                             Comment

       The court may wish to modify this instruction for use at the end of the trial.




                                                 20
        Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 21 of 46



                                     1.18 TAKING NOTES

        If you wish, you may take notes to help you remember the evidence. If you do take notes,
please keep them to yourself until you go to the jury room to decide the case. Do not let
notetaking distract you. When you leave, your notes should be left in the [courtroom] [jury
room] [envelope in the jury room]. No one will read your notes.

        Whether or not you take notes, you should rely on your own memory of the evidence.
Notes are only to assist your memory. You should not be overly influenced by your notes or those
of other jurors.

                                             Comment

       It is well settled in this circuit that the trial judge has discretion to allow jurors to take
notes. United States v. Baker, 10 F.3d 1374, 1403 (9th Cir. 1993). See also JURY INSTRUCTIONS
COMMITTEE OF THE NINTH CIRCUIT, A MANUAL ON JURY TRIAL PROCEDURES, § 3.4 (2013).




                                                 21
       Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 22 of 46



                     1.19 QUESTIONS TO WITNESSES BY JURORS

                                            Comment

        Whether to allow jurors to ask questions is a subject debated among judges. There are
risks involved in allowing jurors to ask questions of witnesses. See DeBenedetto v. Goodyear
Tire & Rubber Co., 754 F.2d 512, 517 (4th Cir. 1985) (discussing risks of juror questioning). If
a judge decides to allow questions, the following instruction and procedures may be helpful.

                                        INSTRUCTION

              You will be allowed to propose written questions to witnesses after the
       lawyers have completed their questioning of each witness. You may propose
       questions in order to clarify the testimony, but you are not to express any opinion
       about the testimony or argue with a witness. If you propose any questions,
       remember that your role is that of a neutral fact finder, not an advocate.

              Before I excuse each witness, I will offer you the opportunity to write out a
       question on a form provided by the court. Do not sign the question. I will review
       the question with the attorneys to determine if it is legally proper.

               There are some proposed questions that I will not permit, or will not ask in
       the wording submitted by the juror. This might happen either due to the rules of
       evidence or other legal reasons, or because the question is expected to be
       answered later in the case. If I do not ask a proposed question, or if I rephrase it,
       do not speculate as to the reasons. Do not give undue weight to questions you or
       other jurors propose. You should evaluate the answers to those questions in the
       same manner you evaluate all of the other evidence.

              By giving you the opportunity to propose questions, I am not requesting or
       suggesting that you do so. It will often be the case that a lawyer has not asked a
       question because it is legally objectionable or because a later witness may be
       addressing that subject.

                                        PROCEDURES

              In the event the judge allows jurors to submit questions for witnesses, the
       judge may consider may consider taking the following precautions and using the
       following procedures:

               1.     The preliminary instructions should describe the court’s policy on juror-
                      submitted questions, including an explanation of why some questions may
                      not be asked. All juror-submitted questions should be retained by the


                                                22
Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 23 of 46



           clerk as part of the court record whether or not the questions are asked.

     2.    At the conclusion of each witness’s testimony, if a juror has a written
           question it is brought to the judge.

     3     Outside the presence of the jury, counsel are given the opportunity to make
           objections to the question or to suggest modifications to the question, by
           passing the written question between counsel and the court during a
           side-bar conference or by excusing jurors to the jury room.

     4.    Counsel or the judge asks the question of the witness.

     5.    Counsel are permitted to ask appropriate follow-up questions.

     6.    The written questions are made part of the record.




                                    23
       Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 24 of 46



                      1.20 BENCH CONFERENCES AND RECESSES

        From time to time during the trial, it [may become] [became] necessary for me to talk
with the attorneys out of the hearing of the jury, either by having a conference at the bench when
the jury [is] [was] present in the courtroom, or by calling a recess. Please understand that while
you [are] [were] waiting, we [are] [were] working. The purpose of these conferences is not to
keep relevant information from you, but to decide how certain evidence is to be treated under the
rules of evidence and to avoid confusion and error.

        Of course, we [will do] [have done] what we [can] [could] to keep the number and length
of these conferences to a minimum. I [may] [did] not always grant an attorney’s request for a
conference. Do not consider my granting or denying a request for a conference as any indication
of my opinion of the case or of what your verdict should be.




                                                24
       Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 25 of 46



                                  1.21 OUTLINE OF TRIAL

        Trials proceed in the following way: First, each side may make an opening statement.
An opening statement is not evidence. It is simply an outline to help you understand what that
party expects the evidence will show. A party is not required to make an opening statement.

       The plaintiff will then present evidence, and counsel for the defendant may
cross-examine. Then the defendant may present evidence, and counsel for the plaintiff may
cross-examine.

       After the evidence has been presented, I will instruct you on the law that applies to the
case and the attorneys will make closing arguments.

       After that, you will go to the jury room to deliberate on your verdict.




                                                25
       Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 26 of 46



                                2.2 STIPULATIONS OF FACT

       The parties have agreed to certain facts [to be placed in evidence as Exhibit __] [that will
be read to you]. You must therefore treat these facts as having been proved.

                                            Comment

       When parties enter into stipulations as to material facts, those facts will be deemed to
have been conclusively proved, and the jury may be so instructed. United States v. Mikaelian,
168 F.3d 380, 389 (9th Cir. 1999) (citing United States v. Houston, 547 F.2d 104, 107 (9th Cir.
1976)), amended by 180 F.3d 1091 (9th Cir. 1999).




                                                28
        Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 27 of 46



                     2.5 TRANSCRIPT OF RECORDING IN ENGLISH

        You [are about to [hear] [watch]] [have heard] [watched]] a recording that has been
received in evidence. [Please listen to it very carefully.] Each of you [has been] [was] given a
transcript of the recording to help you identify speakers and as a guide to help you listen to the
recording. However, bear in mind that the recording is the evidence, not the transcript. If you
[hear] [heard] something different from what [appears] [appeared] in the transcript, what you
heard is controlling. [After] [Now that] the recording has been played, the transcript will be taken
from you.

                                             Comment

        See United States v. Delgado, 357 F.3d 1061, 1070 (9th Cir. 2004), abrogated on other
grounds by United States v. Katakis, 800 F.3d 1017, 1028 (9th Cir. 2015) (holding that district
court properly instructed jury that transcripts were only aids to understanding and that recordings
themselves were evidence); United States v. Franco, 136 F.3d 622, 626 (9th Cir. 1998) (noting
that recording itself is evidence to be considered; transcript is merely aid); see also Instructions
2.6 (Transcript of Recording in Foreign Language), 2.7 (Disputed Transcript of Recording in
Foreign Language), and 2.8 (Foreign Language Testimony).

        The Committee recommends that this instruction be given immediately before a recording
is played so that the jurors are alerted to the fact that what they hear is controlling. It need not be
repeated if more than one recording is played.




                                                  31
       Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 28 of 46



                             2.11 USE OF INTERROGATORIES

        Evidence [will now be] [was] presented to you in the form of answers of one of the
parties to written interrogatories submitted by the other side. These answers were given in
writing and under oath before the trial in response to questions that were submitted under
established court procedures. You should consider the answers, insofar as possible, in the same
way as if they were made from the witness stand.

                                            Comment

        Use this oral instruction before interrogatories and answers are read to the jury; it may
also be included in the concluding written instructions to the jury. The attorney should warn the
judge ahead of time and give the judge an opportunity to give this oral instruction. This oral
instruction is not appropriate if answers to interrogatories are being used for impeachment only.

        Do not use this instruction for requests for admission under Fed. R. Civ. P. 36. The effect
of requests for admission under the rule is not the same as the introduction of evidence through
interrogatories. See Instruction 2.12 (Use of Requests for Admission).




                                                37
        Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 29 of 46



                        2.12 USE OF REQUESTS FOR ADMISSION

        Evidence [will now be] [was] presented to you in the form of admissions to the truth of
certain facts. These admissions were given in writing before the trial, in response to requests that
were submitted under established court procedures. You must treat these facts as having been
proved.

                                             Comment

        See Fed. R. Civ. P. 36 (“A matter admitted under this rule is conclusively established
unless the court, on motion, permits the admission to be withdrawn or amended.”). A court may
properly exclude evidence at trial that is inconsistent with a Rule 36 admission. 999 v. C.I.T.
Corp., 776 F.2d 866, 869 (9th Cir. 1985).

       Use this oral instruction before admissions are read to the jury; it may also be included in
the concluding written instructions to the jury. The attorney should warn the judge ahead of time
and give the judge an opportunity to give this oral instruction.

        Do not use this instruction for interrogatories. The effect of requests for admission is not
the same as the introduction of evidence through interrogatories. See Instruction 2.11 (Use of
Interrogatories).




                                                 38
       Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 30 of 46



           2.14 CHARTS AND SUMMARIES NOT RECEIVED IN EVIDENCE

        Certain charts and summaries not admitted into evidence [may be] [have been] shown to
you in order to help explain the contents of books, records, documents, or other evidence in the
case. Charts and summaries are only as good as the underlying evidence that supports them.
You should, therefore, give them only such weight as you think the underlying evidence
deserves.

                                           Comment

        This instruction applies only when the charts and summaries are not admitted into
evidence and are used for demonstrative purposes. Demonstrative materials used only as
testimonial aids should not be permitted in the jury room or otherwise used by the jury during
deliberations. See United States v. Wood, 943 F.2d 1048, 1053-54 (9th Cir. 1991) (citing United
States v. Soulard, 730 F.2d 1292, 1300 (9th Cir. 1984)); see also JURY INSTRUCTIONS
COMMITTEE OF THE NINTH CIRCUIT, A MANUAL ON JURY TRIAL PROCEDURES § 3.10.A (2013).




                                               40
       Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 31 of 46



              2.15 CHARTS AND SUMMARIES RECEIVED IN EVIDENCE

        Certain charts and summaries [may be] [have been] admitted into evidence to illustrate
information brought out in the trial. Charts and summaries are only as good as the testimony or
other admitted evidence that supports them. You should, therefore, give them only such weight
as you think the underlying evidence deserves.

                                           Comment

        This instruction applies when the charts and summaries are received into evidence. See
United States v. Anekwu, 695 F.3d 967, 981 (9th Cir. 2012) (“[T]he proponent of a summary
must demonstrate the admissibility of the underlying writings or records summarized, as a
condition precedent to introduction of the summary into evidence under [Fed. R. Evid. Evid.]
1006.”) (quoting United States v. Johnson, 594 F.2d 1253, 1257 (9th Cir. 1979)); United States v.
Rizk, 660 F.3d 1125, 1130-31 (9th Cir. 2011); see also Fed. R. Evid. 1006; JURY INSTRUCTIONS
COMMITTEE OF THE NINTH CIRCUIT, A MANUAL ON JURY TRIAL PROCEDURES § 3.10.A (2013).
This instruction may be unnecessary if there is no dispute as to the accuracy of the chart or
summary.




                                               41
        Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 32 of 46



                                  3.1 DUTY TO DELIBERATE

        Before you begin your deliberations, elect one member of the jury as your presiding juror.
The presiding juror will preside over the deliberations and serve as the spokesperson for the jury
in court.

      You shall diligently strive to reach agreement with all of the other jurors if you can do so.
Your verdict must be unanimous.

       Each of you must decide the case for yourself, but you should do so only after you have
considered all of the evidence, discussed it fully with the other jurors, and listened to their views.

       It is important that you attempt to reach a unanimous verdict but, of course, only if each
of you can do so after having made your own conscientious decision. Do not be unwilling to
change your opinion if the discussion persuades you that you should. But do not come to a
decision simply because other jurors think it is right, or change an honest belief about the weight
and effect of the evidence simply to reach a verdict.


                                             Comment

         A jury verdict in a federal civil case must be unanimous, unless the parties stipulate
otherwise. Murray v. Laborers Union Local No. 324, 55 F.3d 1445, 1451 (9th Cir. 1995) (citing
Johnson v. Louisiana, 406 U.S. 356, 369-70 n.5 (1972)); see also Fed. R. Civ. P. 48(b). A federal
civil jury must also unanimously reject any affirmative defenses before it may find a defendant
liable and proceed to determine damages. Jazzabi v. Allstate Ins. Co., 278 F.3d 979, 985 (9th
Cir. 2002).




                                                 46
        Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 33 of 46



           3.2 CONSIDERATION OF EVIDENCE—CONDUCT OF THE JURY

        Because you must base your verdict only on the evidence received in the case and on
these instructions, I remind you that you must not be exposed to any other information about the
case or to the issues it involves. Except for discussing the case with your fellow jurors during
your deliberations:

       Do not communicate with anyone in any way and do not let anyone else
       communicate with you in any way about the merits of the case or anything to do with
       it. This includes discussing the case in person, in writing, by phone or electronic
       means, via email, via text messaging, or any internet chat room, blog, website or
       application, including but not limited to Facebook, YouTube, Twitter, Instagram,
       LinkedIn, Snapchat, or any other forms of social media. This applies to
       communicating with your family members, your employer, the media or press, and
       the people involved in the trial. If you are asked or approached in any way about
       your jury service or anything about this case, you must respond that you have been
       ordered not to discuss the matter and to report the contact to the court.

       Do not read, watch, or listen to any news or media accounts or commentary about the
       case or anything to do with it[, although I have no information that there will be news
       reports about this case]; do not do any research, such as consulting dictionaries,
       searching the Internet, or using other reference materials; and do not make any
       investigation or in any other way try to learn about the case on your own. Do not
       visit or view any place discussed in this case, and do not use Internet programs or
       other devices to search for or view any place discussed during the trial. Also, do not
       do any research about this case, the law, or the people involved—including the
       parties, the witnesses or the lawyers—until you have been excused as jurors. If you
       happen to read or hear anything touching on this case in the media, turn away and
       report it to me as soon as possible.

        These rules protect each party’s right to have this case decided only on evidence
that has been presented here in court. Witnesses here in court take an oath to tell the truth, and
the accuracy of their testimony is tested through the trial process. If you do any research or
investigation outside the courtroom, or gain any information through improper communications,
then your verdict may be influenced by inaccurate, incomplete or misleading information that has
not been tested by the trial process. Each of the parties is entitled to a fair trial by an impartial
jury, and if you decide the case based on information not presented in court, you will have denied
the parties a fair trial. Remember, you have taken an oath to follow the rules, and it is very
important that you follow these rules.

        A juror who violates these restrictions jeopardizes the fairness of these proceedings[, and
a mistrial could result that would require the entire trial process to start over]. If any juror is
exposed to any outside information, please notify the court immediately.


                                                 47
       Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 34 of 46



                          3.3 COMMUNICATION WITH COURT

        If it becomes necessary during your deliberations to communicate with me, you may send
a note through the [clerk] [bailiff], signed by any one or more of you. No member of the jury
should ever attempt to communicate with me except by a signed writing. I will not communicate
with any member of the jury on anything concerning the case except in writing or here in open
court. If you send out a question, I will consult with the lawyers before answering it, which may
take some time. You may continue your deliberations while waiting for the answer to any
question. Remember that you are not to tell anyone—including the court—how the jury stands,
whether in terms of vote count or otherwise, until after you have reached a unanimous verdict or
have been discharged.

                                           Comment

       For guidance on the general procedures regarding jury questions during deliberations, see
JURY INSTRUCTIONS COMMITTEE OF THE NINTH CIRCUIT, A MANUAL ON JURY TRIAL
PROCEDURES § 5.1.A (2013).




                                               48
       Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 35 of 46



                                 3.5 RETURN OF VERDICT

         A verdict form has been prepared for you. [Explain verdict form as needed.] After you
have reached unanimous agreement on a verdict, your [presiding juror] [foreperson] should
complete the verdict form according to your deliberations, sign and date it, and advise the [clerk]
[bailiff] that you are ready to return to the courtroom.

                                            Comment

       The judge may also wish to explain to the jury the particular form of verdict being used.




                                                50
        Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 36 of 46


           4.1 CORPORATIONS AND PARTNERSHIPS—FAIR TREATMENT

        All parties are equal before the law and a [corporation] [partnership] is entitled to the same
fair and conscientious consideration by you as any party.




                                                 55
        Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 37 of 46


                    4.2 LIABILITY OF CORPORATIONS—SCOPE OF
                              AUTHORITY NOT IN ISSUE

      Under the law, a corporation is considered to be a person. It can only act through its
employees, agents, directors, or officers. Therefore, a corporation is responsible for the acts of its
employees, agents, directors, and officers performed within the scope of authority.




                                                 56
       Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 38 of 46


                                   5.1 DAMAGES—PROOF

       It is the duty of the Court to instruct you about the measure of damages. By instructing
you on damages, the Court does not mean to suggest for which party your verdict should be
rendered.

        If you find for the plaintiff [on the plaintiff’s [specify type of claim] claim], you must
determine the plaintiff’s damages. The plaintiff has the burden of proving damages by a
preponderance of the evidence. Damages means the amount of money that will reasonably and
fairly compensate the plaintiff for any injury you find was caused by the defendant. You should
consider the following:

       [Insert types of damages. See Instruction 5.2 (Measures of Types of Damages)]

       It is for you to determine what damages, if any, have been proved.

       Your award must be based upon evidence and not upon speculation, guesswork or
conjecture.

                                            Comment

       If liability is not disputed, this instruction should be modified accordingly.




                                                 76
       Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 39 of 46


                        5.2 MEASURES OF TYPES OF DAMAGES

       In determining the measure of damages, you should consider:

       [The nature and extent of the injuries;]

       [The [disability] [disfigurement] [loss of enjoyment of life] experienced [and that with
reasonable probability will be experienced in the future];]

       [The [mental,] [physical,] [emotional] pain and suffering experienced [and that with
reasonable probability will be experienced in the future];]

       [The reasonable value of necessary medical care, treatment, and services received to the
present time;]

       [The reasonable value of necessary medical care, treatment, and services that with
reasonable probability will be required in the future;]

       [The reasonable value of [wages] [earnings] [earning capacity] [salaries] [employment]
[business opportunities] [employment opportunities] lost up to the present time;]

        [The reasonable value of [wages] [earnings] [earning capacity] [salaries] [employment]
[business opportunities] [employment opportunities] that with reasonable probability will be lost
in the future;]

       [The reasonable value of necessary [household help] [services other than medical] [and]
[expenses] required up to the present time;]

       [The reasonable value of necessary [household help] [services other than medical] [and]
[expenses] that with reasonable probability will be required in the future;]

       [The reasonable value of necessary repairs to any property that was damaged;]

        [The difference between the fair market value of any damaged property immediately
before the occurrence and its fair market value immediately thereafter;] [and]

         [The reasonable value of necessary repairs to any property that was damaged plus the
difference between the fair market value of the property immediately before the occurrence and
its fair market value after it is repaired.]

       [The lesser of the following:

       1.      the reasonable cost of necessary repairs to any property that was damaged plus the
               difference between the fair market value of the property immediately before the
               occurrence and its fair market value after it is repaired; or

       2.      the difference between the fair market value of the property immediately before

                                                  77
       Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 40 of 46


               the occurrence and the fair market value of the unrepaired property immediately
               after the occurrence.]

        [Such sum as will reasonably compensate for any loss of use of any damaged property
during the time reasonably required for its [repair] [replacement].]

                                           Comment

        Insert only the appropriate bracketed items from this instruction into Instruction 5.1
(Damages—Proof). Additional paragraphs may have to be drafted to fit other types of damages.
Particular claims may have special rules on damages. See, e.g., Instructions 7.11 (Maintenance
and Cure—Elements and Burden of Proof), 11.13 (Age Discrimination—Damages—Back
Pay—Mitigation), and 11.14 (Age Discrimination—Damages—Willful
Discrimination—Liquidated Damages).

        Punitive and compensatory damages are subject to caps in Title VII cases. See 42 U.S.C.
1981a(b)(3). Regarding the amount of damages available under Title VII, see Gotthardt v. Nat’l
R.R. Passenger Corp., 191 F.3d 1148 (9th Cir. 1999). The cap does not apply to front pay and
back pay. See Pollard v. E.I. du Pont de Nemours & Co., 532 U.S. 843, 848 (2001). See also
Caudle v. Bristow Optical Co., 224 F.3d 1014, 1020 (9th Cir. 2000) (defining front pay and back
pay); Introductory Comment to Chapter 10.

        In Title VII and ADA cases, the court, not the jury, determines the amount of back pay.
Lutz v. Glendale Union High School, 403 F.3d 1061, 1069 (9th Cir. 2005); see also Albemarle
Paper Co. v. Moody, 422 U.S. 405, 415-16 (1975). Under the Family Medical Leave Act, the
court, not the jury, determines the amount of front pay. Traxler v. Multnomah Cnty., 596 F.3d
1007, 1011-14 (9th Cir. 2010).




                                               78
       Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 41 of 46



10.9 CIVIL RIGHTS—TITLE VII—“ADVERSE EMPLOYMENT ACTION” DEFINED

                                           Comment

        The definition of “adverse employment action” in the context of a retaliation claim is
different from that in a disparate treatment claim. Whereas an adverse employment action for
purposes of a disparate treatment claim must materially affect the terms and conditions of a
person’s employment, an adverse action in the context of a retaliation claim need not materially
affect the terms and conditions of employment so long as a reasonable employee would have
found the action materially adverse, which means it might have “dissuaded a reasonable worker
from making or supporting a charge of discrimination.” See Burlington N. & Santa Fe Ry. Co. v.
White, 548 U.S. 53, 68 (2006); see also Thompson v. N. Am. Stainless, LP, 562 U.S. 170 (2011)
(applying Burlington standard).




                                              226
       Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 42 of 46



    10.10 CIVIL RIGHTS—TITLE VII—“ADVERSE EMPLOYMENT ACTION” IN
                          RETALIATION CASES

        An action is an adverse employment action if a reasonable employee would have found
the action materially adverse, which means it might have dissuaded a reasonable worker from
making or supporting a charge of discrimination.

                                            Comment

       In Burlington Northern and Santa Fe Railway Co. v. White, 548 U.S. 53, 68 (2006), the
Supreme Court settled the definition of what is an adverse employment action in the retaliation
context. This definition introduces the objective standard of a “reasonable employee” but
includes the concept of “materially adverse.”

         Actions such as firing and demoting are adverse employment actions for purposes of a
retaliation claim. In addition, other actions that do not rise to the level of ultimate employment
actions, such as a lateral transfer, an unfavorable reference that had no effect on a prospective
employer’s hiring decision, and the imposition of a more burdensome work schedule, may also
be considered adverse employment actions in this context. These actions may dissuade a
reasonable worker from making or supporting a charge of discrimination. See White, 548 U.S. at
68; Ray v. Henderson, 217 F.3d 1234, 1242-43 (9th Cir. 2000).

        Adverse employment actions take many forms. See, e.g., Dahlia v. Rodriguez, 735 F.3d
1060, 1078 (9th Cir. 2013) (en banc) (involving employee’s placement on administrative leave,
deprivation of ability to take promotional exam, and loss of pay and opportunities for
investigative or other job experience); Manatt v. Bank of Am., NA, 339 F.3d 792, 802 (9th Cir.
2003) (involving denial of transfer); Little v. Windermere Relocation, Inc., 301 F.3d 958, 970
(9th Cir. 2002) (involving cut in monthly base salary); Passantino v. Johnson & Johnson
Consumer Prods., Inc., 212 F.3d 493, 500-01, 506 (9th Cir. 2000) (involving low rating on job
performance review, decreased job responsibilities, and failure to receive promotions);
Hashimoto v. Dalton, 118 F.3d 671, 674 (9th Cir. 1997) (involving negative job reference);
Miller v. Fairchild Indus., Inc., 885 F.2d 498, 505 (9th Cir. 1989) (involving layoff); Yartzoff v.
Thomas, 809 F.2d 1371, 1376 (9th Cir. 1987) (involving transfer of job duties and “undeserved”
performance ratings); Ruggles v. Cal. Poly. State Univ., 797 F.2d 782, 785 (9th Cir. 1986)
(involving failure to hire); E.E.O.C. v. Crown Zellerbach Corp., 720 F.2d 1008, 1012 (9th Cir.
1983) (involving four-month disciplinary suspension).

       Other conduct, however, may not constitute an adverse employment action. See, e.g.,
Lyons v. England, 307 F.3d 1092, 1118 (9th Cir. 2002) (involving “mediocre” performance
evaluation not made available to other potential employers and unaccompanied by any
meaningful change in work assignments); Brooks v. City of San Mateo, 229 F.3d 917, 929 (9th
Cir. 2000) (involving ostracism by co-workers); McAlindin v. County of San Diego, 192 F.3d
1226, 1238-39 (9th Cir. 1999) (involving refusal to hold job open beyond period dictated by
company’s leave policy), amended by 201 F.3d 1211; Nunez v. City of Los Angeles, 147 F.3d


                                                227
       Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 43 of 46



867, 875 (9th Cir. 1998) (involving “badmouthing” of employee); Nidds v. Schindler Elevator
Corp., 113 F.3d 912, 919 (9th Cir. 1996) (involving transfer with no effect on salary).




                                             228
       Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 44 of 46



    10.11 CIVIL RIGHTS—TITLE VII—“ADVERSE EMPLOYMENT ACTION” IN
                      DISPARATE TREATMENT CASES

        An action is an adverse employment action if it materially affects the compensation,
terms, conditions, or privileges of employment.

                                            Comment

      See Comment at 10.9 (Civil Rights—Title VII—“Adverse Employment Action” Defined)
and Comment to Instruction 10.10 (“Adverse Employment Action” in Retaliation Cases).

         The definition of “adverse employment action” for purposes of a disparate treatment
claim comes from Chuang v. University of California Davis, Board of Trustees, 225 F.3d 1115,
1126 (9th Cir. 2000) (finding that “[t]he removal of or substantial interference with work
facilities important to the performance of the job constitutes a material change in the terms and
conditions of a person’s employment” and therefore qualifies as an adverse employment action,
but that the employer’s failure to respond to grievances did not amount to an adverse
employment action because “it did not materially affect the compensation, terms, conditions, or
privileges of the [plaintiffs’] employment”). See also Davis v. Team Elec. Co., 520 F.3d 1080,
1089 (9th Cir. 2008) (stating definition); Kang v. U. Lim Am., Inc., 296 F.3d 810, 818-19 (9th
Cir. 2002) (holding that plaintiff established prima facie case of disparate treatment when
defendant subjected plaintiff “to a number of adverse employment conditions, including severe
verbal and physical abuse, discriminatory overtime, and termination, that constituted ‘a material
change in the terms and conditions’ of [plaintiff’s] employment”).

        An “adverse employment action” is not necessarily the same as a “tangible employment
action.” Although many tangible employment actions may also be adverse employment actions,
a tangible employment action need not be adverse, such as when a supervisor coerces an
employee into engaging in sexual acts by threats of discharge. In such a case, an employee need
not actually suffer discharge or other adverse employment action to demonstrate a tangible
employment action. See Holly D. v. Cal. Inst. of Tech., 339 F.3d 1158, 1169 (9th Cir. 2003)
(“[D]etermining not to fire an employee who has been threatened with discharge constitutes a
‘tangible employment action,’ at least where the reason for the change in the employment
decision is that the employee has submitted to coercive sexual demands.”); see also Instruction
10.12 (Civil Rights—Title VII—“Tangible Employment Action” Defined).




                                               229
 Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 45 of 46




STIPULATED NON-MODEL 9TH CIRCUIT
               JURY INSTRUCTION
       Case 4:14-cv-02543-CKJ Document 178 Filed 03/13/19 Page 46 of 46



           Federal Labor Standards Act (“FLSA”) (29 U.S.C. § 207 (r)) -
                          Place to Express Breast Milk
       Employers are required, under Federal law, to provide a place, other than a
bathroom, that is shielded from view and free from intrusion from coworkers and the
public, which may be used by an employee to express breast milk.
       To establish a claim under this statute, Plaintiff must prove by a preponderance of
the evidence that:
   a. Defendant failed to provide Plaintiff with a place, other than a bathroom;

   b. that was shielded from view and free from intrusion from coworkers and the public;

   c. which Plaintiff could use to express breast milk.
       Plaintiff claims that Defendant failed to provide her with a place, other than a
bathroom, shielded from view and free from intrusion from coworkers and the public which
she could use to express her breast milk. Defendant denies Plaintiff’s claim(s).
